              Case MDL No. 2901 Document 2 Filed 05/10/19 Page 1 of 1



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

 IN RE FORD FUEL ECONOMY                 )
 MARKETING AND SALES                     )
 PRACTICES LITIGATION                    )        MDL No.: _____________________



                                AMENDED SCHEDULE A



          Case Captions                 Court          Civil Action No.         Judge

Plaintiffs: Marshall B. Lloyd     E.D. Michigan        3:19-cv-11319      Hon. Robert H.
                                                                          Cleland
Defendant: Ford Motor Company

Plaintiffs: William Don Cook      M.D. Alabama         2:19-cv-00335      Hon. Gray M.
                                                                          Borden
Defendant: Ford Motor Company

Plaintiffs: Ryan Hubert           C.D. Illinois        2:19-cv-02125      Hon. Colin
                                                                          Stirling Bruce
Defendant: Ford Motor Company
